Citation Nr: 0211085	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disability, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision which denied 
an increase in a 40 percent evaluation for service-connected 
low back strain.  

A video conference hearing was held in April 2002, before 
Michael Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's service-connected low back disability is 
manifested primarily by moderate to severely restricted low 
back motion, specific findings of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm.  Absent 
ankle jerk or other neurologic findings are not currently 
demonstrated.  

3.  The veteran requires substantial analgesic medication and 
has received epidural steroid injections to treat his low 
back symptomatology.  Recent diagnostic studies show 
significant lumbar discogenic disease, including disc 
herniation. He is currently employed full-time, despite 
limitations of activities associated with said disability.  

4.  It is reasonable to characterize the service-connected 
low back disability as more nearly approximating pronounced 
intervertebral disc syndrome.  

5.  The service-connected low back disability does not result 
in marked interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.   


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent, but 
no more, for the veteran's service-connected low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the veteran in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in January 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board thus finds that the 
claims are ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002)).  In view of the fact that there is no indication 
of additional evidence to be obtained, there is no need for 
more specific notice to be provided prior to adjudication of 
this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran asserts that his service-connected low back 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects and warrants a higher 
rating.  

The RO has evaluated the veteran's low back disability under 
diagnostic code 5295, which provides that a 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under Code 5292.  A 20 
percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Under Diagnostic Code 5293, a 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief. A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc), and little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Historically, service connection for a low back disorder was 
granted with a 10 percent evaluation by the RO in November 
1993, implementing a September 1993 Board decision.  The 
evaluation for low back strain was increased to 20 percent 
disabling in a February 1994 RO decision.  In an April 1998 
decision, the RO increased the rating for the veteran's 
service-connected low back strain to 40 percent disabling.  
More recently, the disorder had been characterized as a low 
back strain with degenerative disc disease.

A review of his service medical records notes that in March 
1987, the veteran was seen after slipping down a ladder and 
striking his back (thorax) on some equipment.  The diagnosis 
was back contusion.  Subsequent service medical records note 
treatment for mid-back and low back pain.  On service 
separation examination in August 1989, recurrent low back 
pain was noted.  The examiner noted that the veteran's back 
pain began initially with a motor vehicle accident in 1983, 
prior to active duty and was then exacerbated by a fall 
through a hatch in 1987, during service.  

On VA examination conducted in December 1993, dorsal strain 
and chronic lumbosacral strain were diagnosed.  X-ray studies 
showed no significant bone pathology of the lumbosacral 
spine.  

On VA examination in July 1996, the veteran complained of 
recurrent pain in the lower lumbar spine with radiation to 
the right buttocks.  The diagnostic assessment noted that the 
veteran appeared to have sustained an injury to the 
lumbodorsal junction and continued to have symptoms referable 
to that area on heavy use.  The examiner indicated that the 
veteran's marked obesity probably aggravated his symptoms.  
X-rays studies reflected degenerative changes extending from 
T11 through L1.  It was noted that the changes within the 
thoracic vertebral bodies were possibly post-traumatic.  

VA X-ray studies of the thoracolumbar spine conducted in July 
1997 revealed some degenerative changes centered at the 
thoracolumbar junction.  It was noted that the findings were 
essentially unchanged compared to the July 1996 study.  

On VA examination conducted in March 2000, the veteran denied 
any radicular symptoms and numbness or paresthesias of the 
lower extremities.  His primary complaint was a persistent, 
dull ache of the back.  He indicated that his range of motion 
was not significantly compromised and that the was able to 
move freely, give his large body habitus.  On physical 
examination, it was noted that there was tenderness in the 
thoracolumbar region and an exaggerated lordotic curvature of 
the lumbosacral spine.  Gait and station were normal.  
Straight leg raise was negative.  Sensory testing was intact 
to light touch, pinprick, vibration and temperature.  Range 
of motion testing revealed flexion to 95 degrees, extension 
from 0 to 30 degrees, lateral rotation from 0 to 80 degrees 
on the left and from 0 to 85 degrees on the right.  Lateral 
flexion was from 0 to 20 degrees, bilaterally.  No pain was 
produced on range of motion testing nor was there any 
evidence of pain on limitation with dressing and undressing.  
The diagnosis was chronic low back strain with degenerative 
disc disease of the thoracolumbar function and lumbosacral 
spine.  X-ray studies of the thoracolumbar spine demonstrated 
significant sclerosis of endplate 7-12 and irregularity of 
inferior endplate 7-11.  No compression fractures were 
described; however, extension of degenerative changes was 
noted.  

Copies of VA medical notes dated from August 1999 to October 
2001, including those submitted by the veteran in January 
2001 are of record.  The records generally reflect that the 
veteran was treated for chronic low back pain.  Several 
records note that veteran's complaints of radiation to the 
lower extremities with some reports of numbness.  
Degenerative changes of the thoracic and lumbar spine were 
noted.  Questionable nerve root irritation was also noted on 
some records.  

A February 2001 VA radiology report shows that lumbar and 
thoracic myelography reflected a suspected left herniated 
disc at L4-5 with an otherwise negative thoracic and lumbar 
myelography.  A lumbar CT performed immediately following the 
myelography showed herniated L4-5 disc towards the left 
affecting the L5 nerve root.  

Private chiropractic records dated from October 2000 to June 
2001 reflect that the veteran was treated with spinal 
adjustment and hot moist packs for low back and thoracic 
spine symptoms.  

In a July 2001 private chiropractor's statement, it was noted 
that the veteran complained of left-sided sacroiliac, 
buttock, posterior thigh/calf and lateral foot pain.  The 
veteran reported continuous pain since 1987.  The 
chiropractor indicated that examination revealed probable 
disc etiology affecting the left-sided L5 and S1 nerve roots.  
Neurological and orthopedic testing supported disc etiology 
at the L4 and L5 disc levels.  Chiropractic examination 
reflected mechanical joint dysfunction at the L4, L5 and 
sacroiliac areas.  The chiropractor's clinical impression was 
L4 disc bulge on the left affecting the L4 nerve root.  It 
was opined that the veteran had a permanent partial 
disability as a result of injury to the L4 and L5 discs in 
1987.  

A May 2001 VA medical record reflects that the veteran was 
seen complaining of shooting pain down the back of his left 
leg and chronic low back pain, worse over the last 2 weeks.  
On physical examination, muscle strength was full in both 
lower extremities.  Sensation to light touch intact in both 
feet.  Pain to palpation over the lower lumbar spine was 
shown.  The diagnostic assessment was flare of chronic low 
back pain.  

On VA examination in November 2001, the veteran complained of 
constant, chronic low back pain with a radicular component, 
left greater than right.  He reported symptoms of weakness, 
stiffness, fatigability, and lack of endurance.  He stated 
that he experienced flare-ups at least 2-3 times per week 
when such severe pain existed that any movement hurts.  He 
denied any bowel or bladder incontinence or erectile 
dysfunction.  He did not use any crutches, braces or canes 
and he had no history of surgery on his back.  The veteran 
reported pain and numbness from the waist down which occurred 
intermittently.  Range of motion testing revealed flexion  
from 0 to 45 degrees, extension from 0 to 10 degrees, left 
and right rotation from 0 to 40 degrees, and left and right 
flexion from 0 to 20 degrees.  The diagnosis was degenerative 
disc disease with herniated nucleus pulposus of L4-5 and 
symptoms consistent with herniated nucleus pulposus at that 
level.  It was noted that his deep tendon reflexes were +2 of 
the patellae and Achilles with down-going toes bilaterally, 
and were normal.  The examiner indicated that the veteran had 
demonstrable muscle spasm and decreased range of motion of 
the lumbosacral spine.  The veteran also had positive 
straight-leg raising sign with corresponding findings on the 
CT scan of herniated nucleus pulposus, L4-5.  The examiner 
related that the veteran had specific findings of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm.  It was noted that he did not have absent ankle jerks 
or other neurologic findings at that time.  The veteran's 
pain was described as constant and chronic.  

VA medical records dated in November 2001 and February 2002 
show that the veteran was treated with epidural steroid 
injection due to radicular low back pain.  

In a March 2002 VA medical opinion, the examiner indicated 
that even with the veteran's history of compression fracture 
of the T12 and L1 vertebrae, there was no clear evidence of 
subsequent degenerative disc disease of the L5-S1 interspace 
on any radiographic testing with the exception of the CT scan 
on February 2001.  The examiner concluded that it was 
therefore, "not as likely as not" that the L5-S1 
degenerative disc disease was related to his old injury.  It 
appears, however, from the characterization on the earlier 
rating actions that disc pathology is already considered 
service connected.  As there has been no severance action 
undertaken, the Board will rate accordingly.

In a March 2002 statement, the veteran's chiropractor opined 
that the veteran's service injury in 1987 "more than 
likely" also injured the L4 and L5 disc areas.  

During the April 2002 videoconference hearing, the veteran 
testified that he experienced back symptoms with burning pain 
radiating to the lower extremities and numbness.  He stated 
that his back symptoms significantly affected his employment 
and the performance of physical activities.  He testified 
that he took several prescription medications to treat his 
back symptoms.  

The veteran is currently receiving a 40 percent evaluation 
for his low back disability, the maximum evaluation 
assignable under either Diagnostic Code 5292 or 5295, 
respectively, for rating severe lumbar spine limitation of 
motion or lumbosacral strain.  Thus, a schedular evaluation 
in excess of 40 percent for the low back disability would not 
be appropriate under either Diagnostic Code 5292 or 5295.  
Furthermore, since ankylosis of the lumbar spine has not been 
clinically shown or approximated, Diagnostic Code 5289 is not 
for application.  

The Board notes that the VA examiner stated that the 
veteran's current intervertebral disc symptoms were related 
to degenerative disc disease of the L5-S1 vertebra.  The 
examiner noted that the veteran had a history of injury to 
the T12 and L1 vertebra and that it was "not as likely as 
not" that the current L5-S1 degenerative disc disease was 
related to his old injury.  In this regard, it is noted that 
the private chiropractor's statement submitted in July 2001, 
indicates that neurologic testing reflected L4-L5 disc 
etiology for the veteran's back symptoms.  The chiropractor 
related that the veteran injured his L4-L5 disc during 
service.  In a subsequent statement, the chiropractor noted 
that it was his opinion that the injuries sustained during 
active service also injured the L4 and L5 disc areas.  As 
noted above, service medical records show an initial injury 
to the mid back region; however, several records also note 
treatment for lumbosacral symptoms.  Of particular note, is 
the fact that the Board's original grant of service 
connection specifically referred to a low back disability 
which the RO subsequently rated as low back strain.  Given 
the veteran's current progression of symptomatology, the 
medical evidence of record and the opinions offered by his 
chiropractor, the Board finds that the veteran's low back 
disorder is more appropriately evaluated under Code 5293 for 
intervertebral disc syndrome.  Again, it is noted that recent 
rating action also noted that the low back disorder included 
degenerative disc disease.

Under Diagnostic Code 5293, a 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc), and little 
intermittent relief. 38 C.F.R. Part 4, Code 5293.  The Board 
has also considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The current 40 
percent rating contemplates complaints of considerable pain 
with associated functional limitation.  The negative evidence 
includes the fact that the recent clinical evidence does not 
reveal an absent ankle jerk or other neurologic findings.  
Additionally, it is significant that although the veteran 
reported significant restrictions on his job due to his back 
disability, nevertheless the severe back and lower 
extremities pain does not prevent him from working.  However, 
the veteran requires substantial analgesic medication, 
including epidural steroid injections for his back 
symptomatology and recent clinical evidence shows that he had 
specific findings of sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm.  Furthermore, diagnostic 
studies confirm significant lumbar discogenic disease, 
including disc herniation, and severe overall limitation of 
motion has been shown.  With resolution of all reasonable 
doubt in veteran's favor, it the Board's opinion that it 
would be reasonable to characterize the overall low back 
disability as more nearly approximating pronounced 
intervertebral disc syndrome.  38 C.F.R. § 4.7, Code 5293.  
It is reiterated that the Board's award herein of a 60 
percent evaluation represents the maximum schedular 
evaluation assignable for his service-connected low back 
disability under Diagnostic Code 5293.  His findings more 
nearly approximate the 60 percent rating.  As such, that 
rating is for assignment. 

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The veteran 
has not been frequently hospitalized for the service-
connected low back disability, nor has it markedly interfered 
with employment, particularly since he is currently employed 
full-time despite associated limitations of activities.  


ORDER

An increased rating of 60 percent, but no more, for the 
veteran's service-connected low back disability, is granted, 
subject to the applicable regulatory criteria governing 
payment of monetary awards..  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

